DETAILED ACTION
This Non-Final action is responsive to the application filed 2/4/2021 and IDS filed 2/4/2021 & 1/17/2022.

Claims 1-5 and 12-21 are pending. Claims 6-11 were canceled. Claims 1, 12 and 13 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2021 & 1/17/2022 has been entered, and considered by the examiner.



Drawings
The Drawings filed on 2/4/2021 have been approved.


Specification
6.	Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
7.	The abstract is objected to because it recites phrases which can be implied such as “Provided by the present disclosure…” & “The present disclosure also provides”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fithian (U.S. Pub 2015/0128017, filed Nov. 6, 2013).
Regarding Independent claims 1, 12 and 13, Fithian discloses An application sharing method, comprising: 
sequentially recording operation interfaces for realizing a function of an application by taking screenshots, and adding an annotations for a user’s action in the operation interfaces, when the function of the application is browser (See Fig. 1 & paragraphs 11 & 37 & 52, discloses capturing screenshots using a screenshot application which acts has a screen uploader allowing sequential capture and organization via storage of screenshots during a capture session. See Fig 4, depicts an annotation interface to add annotations to the captured screenshot thereby realizing application functions in the screenshot for user’s action when shared); and 
combining the operation interfaces, the browsed content, and the annotation to generate a function usage example, in response to a function sharing button being triggered (see paragraph 52, discloses sharing the interactive screenshot comprising the content and annotation data by conveying it to a recipient). Fithian does suggest sharing the interactive screenshot in a collaborative session but fails to explicitly recite a “function sharing button”. However it would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have included a button for sharing content among users in a collaboration. One motivation is to allow a host to initiate a collaborative session among specified users.

Regarding Dependent claims 2 and 16, Fithian discloses wherein the action comprises at least one of a click action, a sliding action and an editing action (see paragraphs 11 & 37 & 52 & Fig. 4 including the explanation provided in the Independent claim).

Regarding Dependent claims 3 and 17, Fithian discloses wherein the annotation comprises at least one of a textual annotation, a linear annotation and a graphical annotation (see paragraphs 11 & 37 & 52 & Fig. 4 including the explanation provided in the Independent claim).

Regarding Dependent claims 4 and 18, Fithian discloses wherein the function usage example comprises a plurality of function representation diagrams, wherein the plurality of function representation diagrams are based on the operation interfaces as a unit and generated after the operation interfaces, the browsed content and the annotation are combined page by page, or the function usage example comprises one function representation diagram generated after the operation interfaces, the browsed content and the annotations are combined (see paragraphs 11 & 37 & 52 & Fig. 4 including the explanation provided in the Independent claim).

Regarding Dependent claims 5 and 19, Fithian discloses after combining the operation interfaces the browsed content, and the annotation to generate the function usage example, in response to the function sharing button being triggered, further comprising: compressing the function usage example (see paragraph 52, discloses sharing the interactive screenshot comprising the content and annotation data by conveying it to a recipient). Fithian does suggest sharing the interactive screenshot in a collaborative session but fails to explicitly recite a “function sharing button”. However it would have been obvious for one of ordinary skill in the 

Regarding Dependent claims 14 and 20, Fithian discloses after combining the operation interfaces, the browsed content, and the annotation to generate the function usage example, in response to the function sharing button being triggered, further comprising: sharing the function usage example to a sharing platform, to enable another user of the sharing platform to obtain the function usage example (see paragraph 52, discloses sharing the interactive screenshot comprising the content and annotation data by conveying it to a recipient). Fithian does suggest sharing the interactive screenshot in a collaborative session but fails to explicitly recite a “function sharing button”. However it would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have included a button for sharing content among users in a collaboration. One motivation is to allow a host to initiate a collaborative session among specified users.

Regarding Dependent claims 15 and 21, Fithian discloses after combining the operation interfaces, the browsed content, and the annotation to generate the function usage example, in response to the function sharing button being triggered, and before sharing the function usage example to the sharing platform, further comprising: selecting the sharing platform, wherein the sharing platform is a platform in which the application is currently located or a third-party sharing platform (see paragraph 52, discloses sharing the interactive screenshot comprising the content and annotation data by conveying it to a recipient). Fithian does suggest sharing the 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 
Conclusion
References Cited
9.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Fernandez et al. (U.S. 7,882,486) discloses “Adding Interactivity To Artwork”
Sharifi et al. (U.S. 9,811,352) discloses “Replaying User Input Actions Using Screen Capture Images”
Friedlander (U.S. Pub 2007/0300179) discloses “User-Application Interaction Recording”
Jania et al. (U.S. Pub 2009/0249189) discloses “Enhancing Data In A Screenshot”
Kern et al. (U.S. Pub 2012/0269394) discloses “Systems And Methods For Generating Enhanced Screenshots”
Han et al. (U.S. Pub 2013/0318083) discloses “Method And Apparatus For Obtaining Content In Screenshot”
Carmi (U.S. Pub 2014/0189576) discloses “System And Method For Visual Matching Of Application Screenshots”
Bryan (NPL-Tara Bryan, Interactive Screenshot E-Learning Challenge, April 28, 2014, tlslearning.com, pg. 1 (pdf)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
2/25/2022